DETAILED ACTION
Claims 1-17 are allowed.
This office action is responsive to the amendment filed on 08/19/21.  As directed by the amendment: claims 1, 2, 5, 9-11, and 17 have been amended; and no claims have been cancelled nor added.  Thus, claims 1-17 are presently pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiners statement of reasons for allowance:
	The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims.  Specifically, the prior art does not disclose the claimed subsea direct electrical heating power supply system for providing power for heating a subsea pipeline section which includes the claimed at least one input device, a subsea variable speed drive having a plurality of series --connected power cells in which each power cell includes an inverter and a bypass device, an adjustable subsea capacitor connected to the AC output of the subsea variable speed drive, an ouput device coupling the subsea direct electrical heating power supply system to a subsea pipeline section, and a controller adapted to adjust capacitance of the adjustable subsea capacitor such that upon a system output voltage being reduced as a result of bypassing one or more power cells of the plurality of series -connected power cells, increase a current output by the subsea direct electrical heating power supply system. With respect to remaining independent claim 9, as somewhat similar recitations are present therein, the above comments presented with respect to claim 1, are applicable where appropriate to said claim 9. as recited in Claim 1.
 	The closest prior art references of record are Bousfield (US 9,876,347) and Hajiaghajani et al.
(US 9.732,589).  While Hajiaghajani does disclose a subsea power distribution system with flowline direct
heating which includes a subsea power cable 2 and a subsea adjustable speed drives 8 connected to a
DEH cable 14, Bousfield does not disclose each power cell including an inverter an a bypass device, nor
does the prior art disclose an adjustable subsea capacitor connected to the AC output of the subsea

does not teach subsea heating nor does it teach an adjustable subsea capacitor connected to the AC
output of the subsea variable speed drive, instead a capacitor 22 is taught as being part of the individual
cell.  Since none of the prior art references of record alone or in combination disclose all the limitations of the applicant's independent claims 1 and 9, and since the prior art of record does not teach and render obvious of having the aforementioned limitations, thus claims 1 and 9 read over the prior art of record and are considered to have allowable subject matter.

CONCLUSION
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors may be contacted.  DANA ROSS can be reached on 571-272-4480 while TU HOANG can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/joseph iskra/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761